               Case 19-65910-wlh                  Doc 1     Filed 10/04/19 Entered 10/04/19 12:02:44                              Desc Main10/04/19 12:01PM
                                                            Document      Page 1 of 32
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Capital Restaurant Group, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4775 Regency Trace                                              3645 Marketplace Blvd., #130 - 297
                                  Atlanta, GA 30331                                               Atlanta, GA 30344
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 19-65910-wlh                  Doc 1        Filed 10/04/19 Entered 10/04/19 12:02:44                              Desc Main10/04/19 12:01PM
Debtor
                                                                 Document      Page 2 of Case
                                                                                          32 number (if known)
          Capital Restaurant Group, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                          Case number
                                                  District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                Relationship
                                                  District                                 When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 19-65910-wlh               Doc 1         Filed 10/04/19 Entered 10/04/19 12:02:44                                Desc Main10/04/19 12:01PM
Debtor
                                                              Document      Page 3 of Case
                                                                                       32 number (if known)
         Capital Restaurant Group, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-65910-wlh              Doc 1        Filed 10/04/19 Entered 10/04/19 12:02:44                                Desc Main10/04/19 12:01PM
Debtor
                                                             Document      Page 4 of Case
                                                                                      32 number (if known)
          Capital Restaurant Group, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 4, 2019
                                                  MM / DD / YYYY


                             X   /s/ Darryl D. Berry                                                     Darryl D. Berry
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ William A. Rountree                                                  Date October 4, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 William A. Rountree
                                 Printed name

                                 Rountree, Leitman & Klein, LLC
                                 Firm name

                                 Century Plaza I
                                 2987 Clairmont Road, Ste 175
                                 Atlanta, GA 30329
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-584-1244                  Email address      swenger@rlklawfirm.com

                                 616503 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document      Page 5 of 32
                    Case 19-65910-wlh                     Doc 1         Filed 10/04/19 Entered 10/04/19 12:02:44                                       Desc Main10/04/19 12:01PM
                                                                        Document      Page 6 of 32

 Fill in this information to identify the case:
 Debtor name Capital Restaurant Group, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AMERICAN                                                        Credit Card                                                                                            $155,541.84
 EXPRESS
 PO BOX 650448                   FX 623-444-3001
 Dallas, TX 75265
 ATLANTIC                                                        Trade debt                                                                                               $30,307.20
 FOODSERVICE                     AFR29587@aol.co
 REPAIRS I                       m
 P.O. BOX 14664
 Myrtle Beach, SC
 29587
 BMW Bank of North                                               Vehicle Loan                                        $19,747.99                        $0.00              $19,747.99
 America                         bmwgenius@bmw
 PO BOX 78066                    usa.com
 Phoenix, AZ 85062
 BURGER KING                                                     Trade debt             Disputed                                                                        $361,404.73
 CORPORATION                     rschafer@rbi.com;
 5707 BLUE                       jcil@rbi.com;dsch
 LAGOON DR                       wartz@rbi.com;
 Miami, FL 33126                 cfinazzo@rbi.com
 CHARLESTON SIGN                                                 Trade debt                                                                                               $19,818.38
 & BANNER                        service@charlesto
 4200 DORCHESTER                 nsign.com
 ROAD
 North Charleston,
 SC 29405
 COOK COMFORT                                                    Trade Debt                                                                                               $16,551.00
 SYSTEMS, LLC                    cookcomfortsyste
 P.O. Box                        ms@gmail.com
 Florence, SC 29506
 DEPARTMENT OF                   Yolanda Davis                   Utilities                                                                                                $14,945.96
 PUBLIC UTILITIES
 ORANGEBURG                      ydavis@orbgdpu.c
 PO BOX 1057                     om
 Orangeburg, SC
 29116




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-65910-wlh                     Doc 1        Filed 10/04/19 Entered 10/04/19 12:02:44                                        Desc Main10/04/19 12:01PM
                                                                       Document      Page 7 of 32

 Debtor    Capital Restaurant Group, LLC                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 DERST BAKING CO,                                                Trade debt                                                                                               $16,934.69
 LLC                             terry.roberts@floco
 PO BOX 102981                   rp.com
 Atlanta, GA 30368
 FIRST FRANCHISE                                                 Bank loan                                       $2,715,779.79                         $0.00          $2,715,779.79
 CAPITAL CORP                    cabell.finch@firsfc
 CHIEF OPERATING                 c.com
 OFFICER
 ONE MAYNARD DR.
 STE 2104
 Park Ridge, NJ
 07656
 FRANKLIN BAKING                                                 Trade debt                                                                                               $20,069.24
 COMPANY                         collectiondept@flo
 P.O. BOX 751207                 corp.com
 Charlotte, NC 28275
 HM ELECTRONICS                                                  Trade Debt                                                                                               $12,423.07
 INC                             jmyers@hme.com
 2848 WHIPTAIL
 LOOP
 Carlsbad, CA 92010
 J.A.C. Services                                                 Trade debt                                                                                               $47,875.90
 107 Elk's Lodge                 maryann@jacservi
 Lane                            ces.org
 Summerville, SC
 29483
 MICROS SYSTEMS,                                                 Trade debt                                                                                               $32,473.32
 INC                             karen.prevost@ora
 PO BOX 203448                   cle.com
 Dallas, TX
 75320-3448
 PRICE                                                           Trade debt                                                                                               $10,965.47
 REFRIGERATION &                 lisa@priceac.com
 A/C Co.
 INC. PO BOX 1679
 Murrells Inlet, SC
 29576
 PYE-BARKER                                                      Trade debt                                                                                               $27,216.70
 INDUSTRIAL                      brustd@pyebarkerf
 CLEANNI                         ire.com
 NG , LLC
 PO BOX 714812
 Cincinnati, OH
 45271
 REGIONS BANK                                                    Credit Card                                                                                            $475,000.00
 PO BOX 11301                    kevin.brennan@reg
 Birmingham, AL                  ions.com
 35202
 RITA POWELL                                                     Trade debt                                                                                               $30,517.29
 1115 East                       ritapower@aol.com
 Campground Road
 Florence, SC 29506


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-65910-wlh                     Doc 1            Filed 10/04/19 Entered 10/04/19 12:02:44                                    Desc Main10/04/19 12:01PM
                                                                           Document      Page 8 of 32

 Debtor    Capital Restaurant Group, LLC                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 SCE & G                                                         Utility                                                                                                  $29,917.33
 P.O. Box 100255                 kchavis@scana.co
 Columbia, SC                    m
 29202-3255
 THE CYPRESS                                       Professional                                                                                                           $25,000.00
 GROUP                           dzuccarello@cypre Services
 19372 N. 98th Place             ssgroup.biz
 Scottsdale, AZ
 85255
 Tile Roofing, Inc.                                              Trade debt                                                                                               $37,294.00
 P.O. Box 285                    tri@tileroofinginc.c
 Cleveland, SC 29635             om




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                                Document      Page 9 of 32

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         A MORGAN GLASS, LLC
                         1149-C College Park Road
                         Summerville, SC 29486



                         ADT SECURITY SERVICES, INC
                         PO Box 371878
                         Pittsburgh, PA 15250



                         AJ ANTUNES & CO.
                         28262 NETWORK PLACE
                         Chicago, IL 60673



                         AJ RESTAURANT ACCOUNTING, LLC
                         2901 W. Beltline
                         Madison, WI 53713



                         ALABAMA CHILD SUPPORT PAYMENT
                         PO BOX 244015
                         Montgomery, AL 36124



                         ALL AMERICAN LOCKSMITH
                         11050 KNOTTINGBY DR
                         Jacksonville, FL 32257



                         ALL OUT FIRE PROTECTION LLC
                         DBA C.C.SVCS
                         PO BOX 50481
                         Myrtle Beach, SC 29579



                         AMERICAN BANKERS INSURANCE COM
                         PO BOX 731178
                         Dallas, TX 75373



                         AMERICAN EXPRESS
                         PO BOX 650448
                         Dallas, TX 75265
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 10 of 32


                     ANDERSON LOCK & SECURITY SYSTE
                     MS, INC
                     813 6th AVENUE
                     Myrtle Beach, SC 29575



                     AT&T
                     PO BOX 105262
                     Atlanta, GA 30348



                     ATLANTIC FOODSERVICE REPAIRS I
                     P.O. BOX 14664
                     Myrtle Beach, SC 29587



                     Berkeley County Family Court
                     P.O. Box 219
                     Moncks Corner, SC 29461



                     BERKELEY COUNTY TREASURER
                     PO BOX 6122
                     Moncks Corner, SC 29461-6120



                     BERKELEY COUNTY WATER & SANITA
                     212 OAKLEY PLANTATION DRIVE
                     Moncks Corner, SC 29461



                     BERKELEY ELECTRIC COOPERATIVE,
                     SEDC
                     PO BOX 530812
                     Atlanta, GA 30353



                     BERKELEY LOCKSMITHING
                     128 TALL PINES ROAD
                     Ladson, SC 29456



                     BERRY ENTERPRISES, LLC
                     3645 Marketplace Blvd
                     #130-297
                     Atlanta, GA 30344
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 11 of 32


                     BILLS GLASS CO., INC.
                     410 TORREY DR
                     Ladson, SC 29456



                     BLUE FLAME GAS
                     PO BOX 271473
                     Pittsburgh, PA 15250



                     BLUECHOICE HEALTH PLAN
                     PO BOX 6000
                     Columbia, SC 29260



                     BluSky Restoration Contractors
                     9767 E. Easter Ave
                     Englewood, CO 80112



                     BMW Bank of North America
                     PO BOX 78066
                     Phoenix, AZ 85062



                     BPS PRODUCTS INC
                     750 BETA DR
                     UNIT G
                     Cleveland, OH 44143



                     BRADY GLASS SOLUTIONS
                     3825 WESLEY STREET
                     Myrtle Beach, SC 29579



                     BRINK'S U.S., A DIVISION OF BR
                     555 DIVIDEND DR
                     Coppell, TX 75019



                     BURGER KING CORPORATION
                     5707 BLUE LAGOON DR
                     Miami, FL 33126
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 12 of 32


                     CAREERBUILDER
                     13047 COLLECTION CENTER DRIVE
                     Chicago, IL 60693



                     Carolina Cool, Inc.




                     CAROLINA-GEORGIA SOUND INC
                     P.O. BOX 14759
                     Augusta, GA 30919



                     CARRIER CORPORATION
                     29917 NETWORK PLACE
                     Chicago, IL 60673



                     CHARLESTON COUNTY
                     4045 BRIDGE VIEW DR
                     North Charleston, SC 29405



                     CHARLESTON COUNTY REVENUE COLL
                     P.O. Box 22009
                     Charleston, SC 29413-2009



                     CHARLESTON COUNTY TREASURER
                     PO BOX 603517
                     Charlotte, NC 28260-3517



                     CHARLESTON COUNTY TREASURER-
                     MOTOR VEHICLE- PO BOX 603522
                     Charlotte, NC 28260



                     Charleston Cty Clerk of Court
                     100 Broad Street
                     Suite 143
                     Charleston, SC 29401-2258
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 13 of 32


                     Charleston Rental Properties
                     1054 Johnnie Dodds Blvd
                     Suite B
                     Mount Pleasant, SC 29464



                     CHARLESTON SIGN & BANNER
                     4200 DORCHESTER ROAD
                     North Charleston, SC 29405



                     Charleston Tech Support
                     8319 Tyrian Path
                     North Charleston, SC 29418



                     CHARLESTON WATER SYSTEM
                     PO BOX 568
                     Charleston, SC 29402



                     CITY OF CHARLESTON
                     PO BOX 22009
                     Charleston, SC 29413



                     CITY OF CONWAY
                     WATER DEPT
                     1000 2ND AVE, PO BOX 1507
                     Conway, SC 29528



                     CITY OF CONWAY
                     BUSINESS LICENSE DEPT
                     PO BOX 1507
                     Conway, SC 29528



                     CITY OF GEORGETOWN
                     UTILITY BILLING
                     PO DRAWER 939
                     Georgetown, SC 29442



                     CITY OF GOOSE CREEK
                     PO DRAWER 1768
                     Goose Creek, SC 29445
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 14 of 32


                     CITY OF GOOSE CREEK
                     HOSPOTALITY TAX DIVISION
                     PO DRAWER 1768
                     Goose Creek, SC 29445



                     CITY OF LAKE CITY
                     WILLIAM A HALL, MBL
                     PO BOX 1329
                     Lake City, SC 29560



                     CITY OF MYRTLE BEACH
                     PO BOX 2468
                     Myrtle Beach, SC 29578



                     CITY OF MYRTLE BEACH FIRE
                     DEPARTMENT
                     921-B OAK ST.
                     Myrtle Beach, SC 29577



                     CITY OF ORANGEBURG
                     PO BOX 1183
                     Orangeburg, SC 29116



                     CLERK OF COURT - ORANGEBURG
                     PO BOX 9000
                     Orangeburg, SC 29116



                     CLERK OF COURT KERSHAW
                     PO BOX 1557
                     Camden, SC 29021



                     CLERK OF COURT YORK COUNTY
                     PO DRAWER 11746
                     Rock Hill, SC 29731



                     CLIFF'S PRINTING #1
                     918 HAYNES ST
                     Denton, TX 76201
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 15 of 32


                     COASTAL REFRIGERATION
                     2159 Highway 544
                     Conway, SC 29526



                     COCA-COLA USA
                     PO BOX 102703
                     Atlanta, GA 30368



                     COMCAST
                     PO BOX 71211
                     Charlotte, NC 28272



                     COMMERICIAL ELECTRONICS
                     3421HOLLENBERG DRIVE
                     Bridgeton, MO 63044



                     COMMONWEALTH OF MASSACHUSETTS
                     Employer Remittance
                     PO BOX 55140
                     Boston, MA 02205



                     COOK COMFORT SYSTEMS, LLC
                     P.O. Box
                     Florence, SC 29506



                     CORE BENEFITS SOLUTIONS, LLC
                     1411 DUTCH VALLEY PLACE
                     Atlanta, GA 30324



                     COUNTY OF ORANGEBURG
                     PO DRAWER 9000
                     Orangeburg, SC 29116



                     COUNTY TREASURER
                     LAURIE WALSH CAPENTER
                     PO BOX 100501
                     Florence, SC 29502
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 16 of 32


                     DARRYL BERRY
                     4775 Regency Trace, SW
                     Atlanta, GA 30331



                     DEPARTMENT OF PUBLIC UTILITIES
                     ORANGEBURG
                     PO BOX 1057
                     Orangeburg, SC 29116



                     DERST BAKING CO, LLC
                     PO BOX 102981
                     Atlanta, GA 30368



                     DIRECTV
                     PO BOX 5006
                     Carol Stream, IL 60197



                     DIVERSIFIED ENERGY - SHALLOTTE
                     PO BOX 430
                     Shallotte, NC 28459



                     DOMIMION ENERGY
                     PO BOX 100255
                     Columbia, SC 29202



                     Dorchester County Clerk
                     P.O. Box 1885
                     Summerville, SC 29484



                     DORCHESTER COUNTY TREASURER
                     PO BOX 63058
                     Charlotte, NC 28263



                     Duke Energy Progress
                     P.O. Box 1003
                     Charlotte, NC 28201
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 17 of 32


                     ECOLAB ECOSURE
                     26397 NETWORK PLACE
                     Chicago, IL 60673



                     ECOLAB FOOD SAFTY SPECIALTIES
                     24198 NETWORK PLACE
                     Chicago, IL 60673



                     Ecosure Advanced DA Servs
                     26397 Network Place
                     Chicago, IL 60673-1263



                     EDISTO LAWN CARE
                     4405 CANNON BRIDGE RD
                     Cope, SC 29038



                     FAMILY COURT
                     147 WEST MAIN ST
                     Kingstree, SC 29556



                     FAMILY SUPPORT REGISTRY
                     PO BOX 1800
                     Carrollton, GA 30112



                     FEDERAL HEATH SIGN CO LLC
                     DEPT #41283
                     PO BOX 650823
                     Dallas, TX 75265



                     FELDER SERVICING, LLC
                     3419 PINVEA LANE
                     North Charleston, SC 29420



                     FIRST DATA GLOBAL LEASING
                     Credit Card Processing Equip
                     4000 Coral Ridge
                     Pompano Beach, FL 33065
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 18 of 32


                     FIRST FRANCHISE CAPITAL CORP
                     CHIEF OPERATING OFFICER
                     ONE MAYNARD DR. STE 2104
                     Park Ridge, NJ 07656



                     FIRST FRANCHISE CAPITAL CORPOR
                     PO BOX 18250
                     Fairfield, OH 45018



                     FISHBOWL INC.
                     PO BOX 740513
                     Atlanta, GA 30374



                     FLORENCE COUNTY FINANCE DEPART
                     180 N. IRBY STREET, MSC-H
                     Florence, SC 29501



                     FLORIDA STATE DISBURSMENT UNIT
                     PO BOX 8500
                     Tallahassee, FL 32314



                     FRANKLIN BAKING COMPANY
                     P.O. BOX 751207
                     Charlotte, NC 28275



                     FRONTIER
                     PO BOX 740407
                     Cincinnati, OH 45274



                     GAMUT SYSTEMS & SOLUTIONS, LLC
                     PO BOX 562357
                     Charlotte, NC 28256



                     GEORGETOWN COUNTY
                     PO BOX 1422
                     Columbia, SC 29202
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 19 of 32


                     Georgetown Cty Clerk of Court
                     P.O. Box 479
                     Georgetown, SC 29442



                     Georgia Department of Revenue
                     1800 Century Center Blvd
                     Suite 9100
                     Atlanta, GA 30345



                     GLOBAL CASH CARD
                     7 CORPORATE PARK DRIVE
                     SUITE 130
                     Irvine, CA 92606



                     GRACE OUTDOOR, LLC
                     PO BOX 11384
                     Columbia, SC 29211



                     GRAND STRAND WATER & SEWER AUT
                     P.O. BOX 2308
                     Conway, SC 29528



                     H&K INTERNATIONAL INC.
                     PO BOX 180729
                     Dallas, TX 75218



                     HARLEY'S AWNING AND CANVAS REP
                     1723-A SIGNAL POINT RD
                     Charleston, SC 29412



                     HERITAGE TECHNICAL SERVICES, I
                     ATTN: CHUCK DUTIL
                     1240 WEST CHESTER PIKE STE 213
                     West Chester, PA 19382



                     HM ELECTRONICS INC
                     2848 WHIPTAIL LOOP
                     Carlsbad, CA 92010
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 20 of 32


                     Horry County Family Court
                     P.O. Box 677
                     Conway, SC 29528



                     HORRY COUNTY FARP
                     PO BOX 602785
                     Charlotte, NC 28260-2785



                     Horry County Hospitality Fee
                     P.O. Box 1275
                     Conway, SC 29528



                     HORRY COUNTY SOLID WASTE AUTHO
                     P.O. BOX 1664
                     Conway, SC 29528



                     Horry County Treasurer
                     P.O. Box 1275
                     Conway, SC 29528



                     Horry Electric Cooperative, In
                     P.O. Box 119
                     Conway, SC 29528-0119



                     HTC
                     P.O. Box 1819
                     Conway, SC 29528-1819



                     Indiana State Central
                     Collection Unit
                     P.O. Box 6219
                     Indianapolis, IN 46206-6219



                     INSCCU - ASFE
                     P.O. Box 6271
                     Indianapolis, IN 46206-6271
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 21 of 32


                     Internal Revenue Service
                     PO Box 7346
                     Philadelphia, PA 19101



                     IO Music
                     5021 W. Nassau Street
                     Tampa, FL 33607



                     Irrigation by Design, Inc.
                     4337 Waterview Circle
                     North Charleston, SC 29418



                     J.A.C. Services
                     107 Elk's Lodge Lane
                     Summerville, SC 29483



                     Jowers-Sklar Insurance Group
                     706 E. 2nd Avenue
                     P.O. Box 511
                     Rome, GA 30162-0511



                     Kentucky Child Support
                     Enforcement
                     P.O. Box 14059
                     Lexington, KY 40512



                     Lanes Professional Pest
                     Elimination, Inc.
                     P.O. Box 14973
                     Surfside Beach, SC 29587



                     Liberty Mutual
                     25761 Network Place
                     Chicago, IL 60673-1257



                     Little River Water and
                     Sewerage Co., Inc.
                     P.O. Box 68
                     Little River, SC 29566
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 22 of 32


                     Long Life Lighting
                     665 Perimeter Road
                     Greenville, SC 29605



                     Mainland Supply
                     1070 Vega Way
                     San Marcos, CA 92078



                     Mancill
                     3201 Mr. Joe White Avenue
                     Myrtle Beach, SC 29577



                     MBI Worldwide
                     101 North Park Avenue
                     Suite 200
                     Herrin, IL 62948



                     MBM Corporation
                     P.O. Box 800
                     Rocky Mount, NC 27802-0800



                     Michigan State Disbursement
                     P.O. Box 30350
                     Lansing, MI 48909



                     MICROS SYSTEMS, INC
                     PO BOX 203448
                     Dallas, TX 75320-3448



                     MJK Electric, LLC
                     P.O. Box 248
                     Ladson, SC 29456



                     Modern Business Associates 1
                     9455 Koger Boulevard
                     Suite 200
                     Saint Petersburg, FL 33702
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 23 of 32


                     Myrtle Beach Fire Rescue
                     c/o Fire Recovery USA, LLC
                     P.O. Box 935667
                     Atlanta, GA 31193-5667



                     National Registered Agents
                     P.O. Box 4349
                     Carol Stream, IL 60197-4349



                     NC Child Support
                     Centralized Collections
                     P.O. Box 900012
                     Raleigh, NC 27675



                     New Jersey Family Support
                     Payment Center
                     P.O. Box 4880
                     Trenton, NJ 08650



                     North Charleston Sewer Dstrict
                     P.O. Box 63009
                     North Charleston, SC 29419



                     Nova Lighting
                     P.O. Box 1827
                     Myrtle Beach, SC 29578



                     NRAI, Inc.
                     P.O. Box 4349
                     Carol Stream, IL 60197-4349



                     Nuarx, Inc.
                     Dept CH 17101
                     Palatine, IL 60055-7107



                     NUCO2, LLC
                     P.O. Box 417902
                     Boston, MA 02241-7902
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 24 of 32


                     NYS Child Support
                     Processing Center
                     P.O. Box 15363
                     Albany, NY 12212-5363



                     OFFICE OF THE ATTORNEY GENERAL
                     PO BOX 659791
                     San Antonio, TX 78265



                     OfficeTeam
                     12400 Collections Center Dr
                     Chicago, IL 60693



                     OHIO CHILD SUPPORT PAYMENT
                     CENTRAL
                     PO BOX 182394
                     Columbus, OH 43218



                     Oracle America, Inc.
                     P.O. Box 203448
                     Dallas, TX 75320-3448



                     ORANGEBURG CO CLERK OF COURT
                     PO BOX 9000
                     Orangeburg, SC 29116



                     ORANGEBURG COUNTY TREASURER
                     E MADISON " MATT STOKES CNTY T
                     PO BOX 9000
                     Orangeburg, SC 29116



                     ORIGINAL IMPRESSIONS, LLC
                     PO BOX 31792
                     DEPT 18890
                     Tampa, FL 33631



                     PAMELA SIMMONS-BEASLEY,
                     PO BOX 63339
                     Charlotte, NC 28263
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 25 of 32


                     POSTEC
                     1125 NORTHMEADOW PKWY
                     SUITE 114
                     Roswell, GA 30076



                     PRICE REFRIGERATION & A/C Co.
                     INC. PO BOX 1679
                     Murrells Inlet, SC 29576



                     PROJECT TECHOLOGY SOLUTION, LL
                     ACCOUNTS RECEIVABLE
                     6012 BAYFIELD PKWY STE 211
                     Concord, NC 28027



                     PROLINE STRIPING SERVICE INC.
                     13318 SILVERSTONE DR
                     Fishers, IN 46037



                     PURCHASERS CHOICE INC.
                     13841 ROSWELL AVE
                     SUITEJ.
                     Chino, CA 91710



                     PYE-BARKER INDUSTRIAL CLEANNI
                     NG , LLC
                     PO BOX 714812
                     Cincinnati, OH 45271



                     QUALITY RETAL SYSTEMS INC
                     1531 NY RTE 67
                     Schaghticoke, NY 12154



                     RANDSTAD MAIL CODE (5602)
                     PO BOX 742689
                     Atlanta, GA 30374



                     REGIONS BANK
                     PO BOX 11301
                     Birmingham, AL 35202
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 26 of 32


                     REINHART FOODSERVICE, LLC
                     7735 WESTSIDE INDUSTRIAL DR
                     Jacksonville, FL 32219



                     RITA POWELL
                     1115 East Campground Road
                     Florence, SC 29506



                     ROTO-ROOTER
                     PO BOX 5719
                     Columbia, SC 29250



                     ROTO-ROOTER Charleston
                     P.O. Box 31237
                     Charleston, SC 29417



                     SANTEE COOPER
                     PO BOX 188
                     Moncks Corner, SC 29461



                     SC DEPARTMENT OF EMPLOYMENT
                     AND WORKFORCE
                     PO BOX 2644
                     Columbia, SC 29202



                     SC DEPARTMENT OF REVENUE
                     PO BOX 2535
                     Columbia, SC 29202



                     SC DHEC
                     KELLY EASEY
                     2600 BULL ST, ST PK BLDG 17
                     Columbia, SC 29201



                     SCE & G
                     P.O. Box 100255
                     Columbia, SC 29202-3255
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 27 of 32


                     SCPW
                     THE COMMISSIONERS OF PUBLIC
                     WORKS PO BOX 817
                     Summerville, SC 29484



                     SECURITY METRICS, INC
                     1275 W. 1600 NORTH
                     Orem, UT 84057



                     SERIGRAPH INC.
                     PO BOX 880124
                     Milwaukee, WI 53288



                     SERVICE EXPERTS
                     1952 BELLGRADE AVENUE
                     Charleston, SC 29407



                     SHOES FOR CREWS
                     PO BOX 504634
                     Saint Louis, MO 63150



                     SICOM SYSTEMS, INC
                     PO BOX 930157
                     Atlanta, GA 31193



                     SNAGAJOB
                     32978 COLLECTIONS CENTER DR
                     Chicago, IL 60693



                     SOCIAL SECURITY ADMINISTRATION
                     PO BOX 3430
                     Philadelphia, PA 19122



                     SOUTH CAROLINA DEPT OF REVENUE
                     Columbia, SC 29214
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 28 of 32


                     SOUTH CAROLINA LOGOS, INC.
                     1221 ATLAS ROAD
                     Columbia, SC 29209



                     SOUTH CAROLINASTATE DISBURSE-
                     MENT UNIT
                     PO BOX 100303
                     Columbia, SC 29202



                     STATE AUTO INSURANCE COMPANIES
                     PO BOX 182738
                     Columbus, OH 43218



                     STATE OF GEORGIA (LLC RENEWAL)




                     STATE TREASURER'S OFFICE - UPP
                     PO BOX 11778
                     Columbia, SC 29211



                     STERITECH
                     C/O RENTOKIL NORTH AMERICA
                     PO BOX 14095
                     Reading, PA 19612



                     SUBURBAN PROPANE
                     PO BOX 260
                     Whippany, NJ 07981



                     SUN LIFE FINANCIAL
                     PO BOX 807009
                     Kansas City, MO 64184



                     SYNERGI PARTNERS, INC
                     P.O. Box 5599
                     Florence, SC 29502-5599
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 29 of 32


                     Talentreef, Inc.
                     Dept Ch 19769
                     Palatine, IL 60055-9769



                     Taylor Freezer Sales/Georgia
                     P.O. Box 2130
                     Cumming, GA 30028-2130



                     THALHIMER AS AGENG FOR EDANDJ
                     FAMBER PLACE, LLC
                     PO BOX 5160
                     Glen Allen, VA 23058



                     THE CYPRESS GROUP
                     19372 N. 98th Place
                     Scottsdale, AZ 85255



                     The Hartford
                     PO Box 660916
                     Dallas, TX 75266-0916



                     The Icee Company
                     P.O. Box 515723
                     Los Angeles, CA 90051



                     The Suby Group
                     2901 W. Beltline Hwy
                     Suite 201
                     Madison, WI 53713



                     Tile Roofing, Inc.
                     P.O. Box 285
                     Cleveland, SC 29635



                     Time Warner Cable
                     P.O. Box 70872
                     Charlotte, NC 28272-0872
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 30 of 32


                     Time Warner Cable (16184)
                     P.O. Box 70872
                     Charlotte, NC 28272-0872



                     Time Warner Cable (4806)
                     P.O. Box 70872
                     Charlotte, NC 28272-0872



                     TNT Signs
                     1098 Welsh Poppy Circle
                     Manning, SC 29102



                     Town of Santee
                     C/O Linda Shipley
                     P.O. Box 1220
                     Santee, SC 29142



                     Town of Santee
                     194 Brooks Blvd.
                     Santee, SC 29142



                     Town of Santee Water
                     P.O. Box 1220
                     Santee, SC 29142



                     Town of Summerville
                     Business License Department
                     200 South Main Street
                     Summerville, SC 29483



                     US Premium Finance
                     P.O. Box 924647
                     Norcross, GA 30010



                     VALLEY PROTEINS
                     P.O. BOX 643993
                     CINCINNATI, OH 45264
Case 19-65910-wlh   Doc 1   Filed 10/04/19 Entered 10/04/19 12:02:44   Desc Main
                            Document     Page 31 of 32


                     W. O. W. WINDOWS
                     PO BOX 1654
                     MT. PLEASANT, SC 29465-3003



                     WASTE MANAGEMENT
                     PO BOX 4648
                     CAROL STREAM, IL 60197-4648



                     WI SCTF
                     PO BOX 74400
                     MILWAUKEE, WI 53274



                     WI SCTF ANNUAL FEE
                     PO BOX 74400
                     MILWAUKEE, WI 53274



                     Zarco Einhorn Salkowski
                     & Brita, PA
                     2 S Biscayne Blvd, 34th Flr
                     Miami, FL 33131



                     ZENITH INSURANCE COMPANY
                     4415 COLLECTIONS CENTER DRIVE
                     Chicago, IL 60693



                     ZENITH INSURANCE COMPANY
                     PO BOX 9055
                     Van Nuys, CA 91499-4076



                     Zorn Consulting, LLC
                     325 Banning Street
                     Cope, SC 29038
             Case 19-65910-wlh                       Doc 1           Filed 10/04/19 Entered 10/04/19 12:02:44            Desc Main10/04/19 12:01PM
                                                                     Document     Page 32 of 32



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Capital Restaurant Group, LLC                                                                Case No.
                                                                                    Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Capital Restaurant Group, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 4, 2019                                                       /s/ William A. Rountree
 Date                                                                  William A. Rountree
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Capital Restaurant Group, LLC
                                                                       Rountree, Leitman & Klein, LLC
                                                                       Century Plaza I
                                                                       2987 Clairmont Road, Ste 175
                                                                       Atlanta, GA 30329
                                                                       404-584-1244 Fax:404 704-0246
                                                                       swenger@rlklawfirm.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
